J-S36022-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

ARMAD ELDRIDGE,

                            Appellant                      No. 2189 EDA 2016


             Appeal from the Judgment of Sentence of June 14, 2016
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-0012486-2012


BEFORE: PANELLA, J., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OLSON, J.:                                    FILED JUNE 14, 2017

       Appellant, Armad Eldridge, appeals from the judgment of sentence

entered on June 14, 2016. We affirm.

       Appellant was arrested in 2012 and charged with involuntary deviate

sexual intercourse (“IDSI”), unlawful contact with a minor, endangering

welfare of children, corruption of minors, indecent assault of a person less

than    13    years    of   age,    indecent   exposure,    and   sexual   assault.1

Commonwealth’s Information, 11/1/12, at 1-2.               On December 2, 2014,

Appellant entered into a negotiated guilty plea, wherein Appellant agreed to

plead guilty to IDSI with a child (18 Pa.C.S.A. § 3123(b)) and corruption of

minors (18 Pa.C.S.A. § 6301(a)(1)(ii)), in exchange for the Commonwealth’s
____________________________________________


1
  18 Pa.C.S.A. §§ 3123(a)(1), 6318(a)(1), 4304(a)(1), 6301(a)(1)(i),
3126(a)(7), 3127(a), 3124.1, respectively.
J-S36022-17



agreement to drop all remaining charges and to recommend a sentence of

not more than four-and-a-half to nine years in prison, plus ten years of state

supervised sex offender probation.       See Written Guilty Plea Colloquy,

12/2/14, at 1.

      During the guilty plea colloquy, the Commonwealth summarized the

factual basis for the plea:

        Your Honor, had this case gone to trial, the Commonwealth
        would have proven beyond a reasonable doubt that between
        the period of January 1, 2012 through June 30, 2012, the
        complainant in this case, [S.G.], was approximately 11 to
        12 years old. . . .

        [S.G.’s] mother’s boyfriend [was Appellant and Appellant]
        did, on multiple occasions, tell [S.G.], after school, to go
        take a shower[,] . . . [a]t which point he would follow her
        into the bathroom.     While the complainant was in the
        shower, as he would sit outside on the toilet, he would
        fondle himself by putting his hand on his penis and
        masturbating.

        After the complainant would exit out of the shower,
        [Appellant] would touch the complainant’s breast and
        vagina with his hands.

        The complainant also states that [Appellant] had come into
        her room on multiple occasions at night where [Appellant]
        would perform oral sex on the complainant by licking the
        complainant’s vagina.

N.T. Guilty Plea, 12/2/14, at 12-13.

      Following the summation, Appellant declared that he was “pleading

guilty to the charges of [IDSI] and [corruption of minors] because [he is], in

fact, guilty of those two offenses.”    Id. at 14.   The trial court accepted

Appellant’s plea and it immediately sentenced Appellant to a term of four-

                                       -2-
J-S36022-17



and-a-half to nine years in prison, plus ten years of state supervised sex

offender probation, for the IDSI conviction.       The trial court deferred

sentencing on the corruption of minors conviction and continued the

sentencing hearing, pending a Megan’s Law and sexually violent predator

(“SVP”) assessment. Id. at 38-40 and 43-44.

      On June 14, 2016, the trial court held an SVP hearing, where the

“Commonwealth [] submitted a report indicating that [Appellant] meets the

criteria for [SVP status and Appellant submitted] an independent evaluation

which . . . indicates that [Appellant] does not meet the criteria.”      N.T.

Sentencing, 6/14/16, at 6-7. The parties stipulated to the respective reports

and the trial court heard oral argument on the parties’ respective positions.

At the conclusion of the argument, the trial court accepted the conclusions in

the Commonwealth’s report and determined that the Commonwealth had

proven that Appellant is a SVP. Id. at 20-21. The trial court then sentenced

Appellant to serve a concurrent term of seven years’ reporting probation for

his corruption of minors conviction. Id. at 21.

      Appellant filed a timely notice of appeal and the trial court ordered

Appellant to file a concise statement of errors complained of on appeal,

pursuant to Pennsylvania Rule of Appellate Procedure 1925(b). Trial Court

Order, 7/13/16, at 1.     Appellant raised one claim in his Rule 1925(b)

statement: “[t]he [c]ourt erred in ruling that Appellant should be classified

as a Sexually Violent Predator (SVP).” Appellant’s Rule 1925(b) Statement,

7/26/16, at 1. Appellant now raises one claim on appeal:

                                    -3-
J-S36022-17



        Whether the trial court erred in determining that Appellant
        be classified as a [SVP].

Appellant’s Brief at 7.

      Within the argument section of Appellant’s brief, Appellant contends

that the evidence was insufficient to support the trial court’s SVP

determination because:    “[t]he Commonwealth and their expert misstated

that Appellant was a recidivist because he repeated the actions alleged in

the case with S.G.;” “[t]he Commonwealth failed to allege any factors that

would contribute to Appellant’s possible recidivism after being punished for

his actions;” “[t]he Commonwealth failed to establish and conceded on the

record that there was not enough information to make specific findings

about any particular mental illness or clinical diagnosis of Appellant;”

“[t]here was a lack of multiple victims;” “[t]here was no evidence that the

means necessary to achieve the offense was exceeded;” and, there was

“[n]o record of a display of unusual cruelty in the instant situation.”

Appellant’s Brief at 13-14.

      We are constrained to conclude that Appellant’s claim on appeal is

waived, as Appellant’s Rule 1925(b) statement does not sufficiently identify

the error or errors that Appellant intended to challenge on appeal.

      As this Court has continuously held:

        If Appellant wants to preserve a claim that the evidence was
        insufficient, then the 1925(b) statement needs to specify
        the element or elements upon which the evidence was
        insufficient. This Court can then analyze the element or
        elements on appeal. [Where a] 1925(b) statement [] does


                                    -4-
J-S36022-17


         not specify the allegedly unproven elements[,] . . . the
         sufficiency issue is waived [on appeal].

Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super. 2008),

quoting Commonwealth v. Flores, 921 A.2d 517, 522-523 (Pa. Super.

2007).

      In this case, Appellant’s Rule 1925(b) statement vaguely declares:

“[t]he [c]ourt erred in ruling that Appellant should be classified as a Sexually

Violent Predator (SVP).” Appellant’s Rule 1925(b) Statement, 7/26/16, at 1.

This statement fails to “specify the element or elements upon which the

evidence was insufficient” to support the trial court’s SVP determination –

and we must conclude that Appellant’s sufficiency of the evidence claim is

waived on appeal. Williams, 959 A.2d at 1257.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2017




                                     -5-